DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (100; Fig 1C; [0011]) = (element 100; Figure No. 1C; Paragraph No. [0011]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-3, 6, 8-10, 13, 15 and 17-18  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lu; Yong-Yan et al., (US 20160233319 A1; hereinafter Lu).
Regarding claim 1, Lu teaches a semiconductor device (100; Fig 3R) comprising (see the entire documents, Figs 1A-3R; [0017+]; and specifically, as cited below): 

    PNG
    media_image1.png
    327
    374
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    347
    598
    media_image2.png
    Greyscale

             Lu Figure 3R                                         Lu Figure 1C
a semiconductor pedestal structure (104a; Figs 3R, 1C) including an active portion (104a-3) and an isolating portion (104a-1 [0018]), wherein the isolating portion of the semiconductor pedestal structure includes a doped punch through stop region ([0018]); and 
a spacer of glass (128a/108a; Fig 3R/1C; [0024]: phosphosilicate glass,PSG) present on the isolation portion of the semiconductor pedestal structure, wherein the spacer of glass has an I-shaped geometry (depicted in Figs 3R/1C).  
Regarding claim 8, Lu teaches a semiconductor device (100; Fig 3R) comprising (see the entire documents, Figs 1A-3R; [0017+]; and specifically, as cited below): 
a semiconductor pedestal structure (104a; Figs 3R, 1C) including an active portion (104a-3) and an isolating portion (104a-1 [0018]),  wherein the isolating portion of the fin structure includes a doped punch through stop region ([0018]); 
a spacer of glass  (128a/108a; Fig 3R/1C; [0024]: phosphosilicate glass, PSG) present on the isolation portion of the semiconductor pedestal structure, wherein the spacer of doped glass is vertically orientated and does not include a horizontally orientated portion over a substrate that the semiconductor pedestal structure is present on (Features clearly depicted in Figs 3R/1C); and 
a hardmask dielectric spacer (106) present on the spacer of the doped glass(128a/108a).  
Regarding claim 16, Lu teaches a semiconductor device (100; Fig 3R) comprising (see the entire documents, Figs 1A-3R; [0017+]; and specifically, as cited below): 
a semiconductor pedestal structure (104a; Figs 3R, 1C) including an isolating portion (104a-1 [0018]) having a doped punch through stop region ([0018]);
a spacer of glass (128a/108a; Fig 3R/1C; [0024]: phosphosilicate glass, PSG) present on the isolation portion of the semiconductor pedestal structure; and 
a vertically orientated hardmask dielectric spacer (106) present on the spacer of the glass (128a/108a), wherein the vertically orientated hardmask dielectric spacer does not include a horizontally orientated portion over a substrate that the semiconductor pedestal structure is present on (Features clearly depicted in Figs 3R/1C; 106 is not parallel with substrate 102).  
Regarding claims 2, 9, 17, Lu as applied to the semiconductor device of claims 1, 8, 16, respectively, further teaches, (each of the devices) further comprising a source region and a drain region ([0018-0019]:source/drain regions 114a/114b; Fig 1B; [0034]) on opposing sides of a channel region (104a-3).
Regarding claims 3, 10, 18, Lu as applied to the semiconductor device of claims 2, 9, 7, respectively, further teaches, wherein said source and drain regions are doped to a first conductivity type and the punch through stop region is doped to a second conductivity type, said second conductivity type being opposite the first conductivity type (construed from [0018]: 104a-1 includes an n-type dopant, such as phosphorous, that is opposite to the conductivity type of the source/drain regions 114a).  
Regarding claims 6, 13 Lu as applied to the semiconductor device of claims 1, 8, respectively, further teaches, a tail (104a-2 or 132a-1 in Fig 3P; [0031-0032]) of said punch through dopant is present in an active portion extending away from the isolation portion of said semiconductor pedestal structure in reducing concentration ([0033]).  
Regarding claim 15, Lu as applied to the semiconductor device of claim 8, further teaches, wherein the hardmask dielectric spacer (106) is composed of material selected from the group consisting of silicon oxide, silicon nitride and a combination thereof ([0015]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu; Yong-Yan et al., (US 20160233319 A1; hereinafter Lu).
Regarding claims 5, 12, 20, Lu as applied to the semiconductor device of claims 1, 8, 16, respectively, further teaches, wherein, (each of) punch through dopant in said doped punch through stop region in said isolating portion of said semiconductor pedestal structure is present in a concentration ranging from 1x1018 dopants/cm3 to 22 dopants/cm3 , some of this range value fall within the claim range of 4x1018 dopants/cm3 to 3x1019 dopants/cm3  . 
As per MPEP 2144.05, I, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.   
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to enable using “concentration ranging from 1x1018 dopants/cm3 to 3x1022 dopants/cm3”, as disclosed in prior art, to arrive at the recited limitation of 4x1018 dopants/cm3 to 3x1019 dopants/cm3  .
Claim 4, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lu; Yong-Yan et al., (US 20160233319 A1; hereinafter Lu) in view of in view of Sandhu, Gurtej et al., (US 20020094620 A1; hereinafter Sandhu).
Regarding claims 4, 11, 19, Lu as applied to the semiconductor device of claims 2, 9, 7, respectively, is silent on, wherein a charge carrier type dopant in said source and drain region is present in a concentration ranging from 1x1020 dopants/cm3 to 2x1020 dopants/cm3.  
However, dopant concentration of ranging from 1x1020 dopants/cm3 to 2x1020 dopants/cm3, in source and drain region, is well known in the semiconductor device. For example, in the analogous art, Sandhu teaches ([0027]) Source/drain regions 46 can be formed by, for example, implanting conductivity-enhancing dopant and having preferably heavily-doped (i.e., doped to a concentration of greater than 1x1019 dopant atoms/cm3) with conductivity-enhancing dopant. The conductivity-enhancing dopant can be either n-type or p-type depending on the type of transistor device which is ultimately to be formed.
Sandhu configuration of dopant concentration for Lu’s said source and drain region and thereby the combination of (Lu and Sandhu) will have a charge carrier type dopant in said source and drain region is present in a concentration ranging greater than 1x1019 atoms/cm3, some of which value falls within the claimed range of from 1x1020 dopants /cm3 to 2x1020 – dopants/cm3. As per MPEP 2144.05, I, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to enable using “dopant concentration ranging greater than 1x1019 dopants / cm3“, as disclosed in prior art, to arrive at the recited limitation.
The ordinary artisan would have been motivated to modify Lu in the manner set forth above for, at least, the purpose of utilizing known chemical property to ensure successful device, on the basis of its suitability for the intended use as a matter of obvious design choice In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). The selection of a known configuration or material based on its suitability for its intended use prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) see MPEP §2144.07.
Claim 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lu; Yong-Yan et al., (US 20160233319 A1; hereinafter Lu) in view of in view of Peng; Cheng-Yi et al., (US 20160181244 A1; hereinafter Peng).
Regarding claims 7, 14, Lu as applied to the semiconductor device of claims 1, 8, respectively, is silent on, wherein concentration of said punch through dopant in said tail (132a1/104b-2) ranges from 1x1017 dopants/cm3 to 2x1018 dopants/cm3.  
However, dopant concentration of ranging from 1x1017 dopants cm17 to 1x1018 dopants/cm3, in punch through tail, is well known in the semiconductor device. For example, in the analogous art, Peng teaches ([0021]) wherein concentration of said punch through dopant in said tail ranges from 1x1017 atoms/cm17 to 1x1018 atoms/cm3.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to contemplate using Peng configuration of dopant concentration for Lu’s said punch through tail region and, thereby the combination of (Lu and Sandhu) will have concentration of said punch through dopant in said tail ranges from 1x1017 dopants/cm17 to 1x1018 dopants/cm3.
The ordinary artisan would have been motivated to modify Lu in the manner set forth above for, at least, the purpose of utilizing known chemical property to ensure successful device, on the basis of its suitability for the intended use as a matter of obvious design choice In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). The selection of a known configuration or material based on its suitability for its intended use prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) see MPEP §2144.07.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
March 19, 2021